Citation Nr: 0113320	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had verified active military service from June 
5 to June 10, 1968.  He had a further apparent three years of 
active military service that has not been appropriately 
verified by the appropriate service branch, as his DD Form 
214 for the subsequent service reflects three years of active 
service, with entry into service on June 10, 1971, and 
discharge from service on June 9, 1971.  As this is an 
impossibility, and as the same document reflects service in 
Vietnam from December 1968 to December 1969, the Board 
presumes that the veteran had active military service from 
June 1968 to June 1971.  However, the RO should verify his 
military service, and the veteran is encouraged to take 
appropriate steps to have the service department issue him a 
corrected DD Form 214.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In that determination, the RO granted the claim 
of service connection for post-traumatic stress disorder 
(PTSD) and assigned it a 10 percent evaluation.  The 
appellant disagreed with the evaluation assigned and this 
appeal ensued.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined VA's duty-to-assist obligations.  The VCAA applies 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In a January 1998 statement, the appellant indicated that he 
had received treatment at the Memphis VA Medical Center.  
Because he discussed PTSD in that statement, it appears that 
he may have received treatment for PTSD at that facility.  
Although the record includes VA hospital records dated in 
July and August 1996, those records concern another issue not 
on appeal.  The RO should ask the veteran where he has 
received treatment for his PTSD and for the dates of that 
treatment.  For any VA treatment identified, the RO should 
obtain and associate with the file his treatment records.

In his July 2000 notice of disagreement, the appellant asked 
for a VA examination to address the severity of his PTSD, and 
in the July 2000 substantive appeal he indicated that his 
PTSD had worsened.  Although he was examined in April 1998, a 
more current examination focusing on the severity of the 
service-connected PTSD would be of assistance to this claim.  
This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Accordingly, as the 
veteran has contended that his PTSD is worse, he should be 
accorded a VA examination.  See VAOGCPREC 11-95 (when 
appellant asserts that disability underwent increase in 
severity since last examination, new examination warranted).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have ever treated him for 
PTSD and the dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims file.  If any 
development efforts are unsuccessful, 
notify the claimant of the records that 
have not been obtained, of the efforts 
undertaken to develop those records, and 
of further action to be taken in 
connection with the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b)).

2.  The RO should ask the veteran for the 
names of all VA medical facilities from 
which he has received treatment for his 
PTSD and for the approximate dates of 
such treatment.  Thereafter, the RO 
should obtain copies of all VA outpatient 
and hospital records identified by the 
veteran, to include those from the 
Memphis VA Medical Center.  All documents 
obtained must be associated with the 
claims file.  

3.  The RO should schedule the appellant 
for a VA psychiatric examination to 
determine the manifestations and severity 
of his service-connected PTSD.  The 
claims file and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be conducted in order to 
identify and describe the symptomatology 
attributable to PTSD.  The report of 
examination should contain a detailed 
account of all manifestations found.  If 
the examiner identifies a psychiatric 
disorder other than PTSD, he or she 
should reconcile the diagnoses and 
specify the symptoms associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, that fact should be noted.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social impairment or functioning.  
The report of examination should include 
a multi-axial assessment and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score), with an explanation of the 
numeric code assigned.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  Assure that all notice and 
development required by VCAA have been 
accomplished to the extent possible.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim, with 
consideration of staged ratings for 
separate periods of time based on the 
facts found.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


